DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US 2007/0139765) in view of Liang (US 2003/0179437).
Daniel et al. disclose (at least in Fig. 3, 8a-8b and modified Fig. 4 (upper and lower Fig. 4)):

    PNG
    media_image1.png
    300
    516
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    555
    589
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    452
    612
    media_image3.png
    Greyscale


Claim 1:	 A switchable light-collimating film 30 comprising:
a first light-transmissive electrode layer 46 (on substrate 44)
a collimating layer having a thickness of greater than 20 µm (par. [0069]), and comprising a plurality of elongated chambers (space between pillars 34), each elongated chamber having an opening, and each elongated chamber having height, length (L), and width (W)
a bistable electrophoretic fluid 35 comprising pigment particles 33 disposed in each elongated chamber
a second light-transmissive electrode layer 46 (on substrate 32), wherein the first and second light transmissive layers are disposed on either side of the collimating layer
wherein the elongated chambers are arranged in rows and columns when the collimating layer is viewed from above
wherein the adjacent elongated chambers within the same row are separated by a gap of less than 30 µm (Fig. 4; pars. [0058], [0060]; Examiner notes: a gap between adjacent elongated chambers within the same row would be equal to a width of the pillars 34)
wherein first and second rows of elongated chambers include gaps between adjacent elongated chambers
wherein the gaps between adjacent elongated chambers in the first row are offset horizontally from the gaps between adjacent elongated chambers in the second row; wherein third row of elongated chambers include gaps between adjacent elongated chambers; wherein the gaps between adjacent elongated chambers in Examiner notes: spaces between pillars 34 considered as elongated chambers; gaps between adjacent elongated chambers within the same row would be pillars 34 (or equal to the width of the pillars 34). Modified Fig. 4 (the upper one) shows the gaps between adjacent elongated chambers in the first row are offset horizontally from the gaps between adjacent elongated chambers in the second row; the gaps between adjacent elongated chambers in the second row are offset horizontally from the gaps between adjacent elongated chambers in the third row; and Lin et al.Serial No. 161523,470Amendment dated June 4, 2021Page 3wherein the gaps between adjacent elongated chambers in the first row are offset horizontally from the gaps between adjacent elongated chambers in the third row. Modified Fig. 4 (the lower one) also shows the gaps between adjacent elongated chambers in the first row are offset horizontally from the gaps between adjacent elongated chambers in the second row; the gaps between adjacent elongated chambers in the second row are offset horizontally from the gaps between adjacent elongated chambers in the third row; and Lin et al.Serial No. 161523,470Amendment dated June 4, 2021Page 3wherein the gaps between adjacent elongated chambers in the first row are offset horizontally from the gaps between adjacent elongated chambers in the third row)
	Daniel et al. do not explicitly disclose wherein the longer dimension (L) of the elongated chambers run along rows.

Daniel et al. lack disclosure of a sealing layer that seals the bistable electrophoretic fluid within at least one of the plurality of elongated chambers by spanning the opening of the elongated chamber.
Liang discloses (Figs. 7e-7h) a sealing layer 76 that seals the bistable electrophoretic fluid within at least one of the plurality of chambers by spanning the opening of the chamber.

    PNG
    media_image4.png
    179
    476
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daniel et al.’s device with the teaching of Liang to have a sealing layer that seals the bistable electrophoretic fluid within at least one of the plurality of elongated chambers by spanning the opening of the elongated chamber.
Doing so would ensure the fluid does not come outside.
Claim 2:
wherein the collimating layer has a thickness of less than 500 µm (par. [0069]) 
Claim 3:
wherein a height of the elongated chambers is equal to or less than the thickness of the collimating layer, a width of the elongated chambers is between 5 µm and 150 µm, and a length of the chambers is between 200 µm and 5 mm (pars. [0005, 0069, and 0073-0074])
Claims 4-5:
	Daniel et al. do not explicitly disclose wherein the collimating layer comprises a polymer including acrylate monomers, urethane monomers, styrene monomers, epoxide monomers, silane monomers, thio-ene monomers, thio-yne monomers, or vinyl ether monomers; wherein the collimating layer comprises a polyacrylate. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the collimating layer comprised a polymer including acrylate monomers, urethane monomers, styrene monomers, epoxide monomers, silane monomers, thio-ene monomers, thio-yne monomers, or vinyl ether monomers; wherein the collimating layer comprised a polyacrylate because using such materials for a collimating layer is well-known in the art. The rationale would have been to use a known material, method or technique to achieve predictable results.
Claim 6:
wherein the first or second light-transmissive electrode layer comprises indium-tin-oxide (par. [0065])
Claim 10:
	Daniel et al. do not explicitly disclose wherein the sealing layer comprises cellulose, gelatin, a polyacrylate, a polyvinyl alcohol, a polyethylene, a poly(vinyl) acetate, a poly(vinyl) pyrrolidone, a polyurethane, or a copolymer of any of the aforementioned polymers. 
	Liang discloses wherein the sealing layer comprises cellulose (Fig. 6; par. [0074]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sealing layer comprised cellulose.
Doing so would ensure the fluid does not come outside.
Claim 16:	Daniel et al. disclose a display comprising a switchable light-collimating film of claim 1 (Figs. 2 and 10; pars. [0003, 0006, 0071]).
Claim 17:
	Daniel et al. disclose a glass substrate and a switchable light-collimating of claim 1 (Figs. 2-3 and 8a-8b; pars. [0005, 0054-0056, 0065, 0069, 0074]). 
	Daniel et al. do not explicitly disclose a switchable light-collimating film is used on a window or a door. However, Daniel et al. disclose in pars. [0065, 0071] the light-collimating film can be used in various different applications in order to reduce glare or privacy viewing, so it would be merely an intended use to use the film on top of a glass . 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US 2007/0139765), in view of Liang (US 2003/0179437), and further in view of Farrand et al. (US 2018/0037744).
Claim 7:
	Daniel et al. do not explicitly disclose wherein the bistable electrophoretic fluid comprises polymer-functionalized pigment particles and free polymer in a non-polar solvent.
Farrand et al. disclose wherein the bistable electrophoretic fluid comprises polymer-functionalized pigment particles and free polymer in a non-polar solvent (paragraphs [0005-0006, 0026, 0095-0098]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daniel et al.’s device with the teaching of Farrand et al. because using such materials for pigments and solvent is very well-known and widely used in the art in order to ensure proper function of film without having particle dissolved in solvent, as shown by Farrand et al.. The rationale would have been to use a known method or technique to achieve predictable results.
Claims 8-9:
	Daniel et al. do not explicitly disclose wherein the pigment is functionalized with a polyacrylate, polystyrene, polynaphthalene, or polydimethylsiloxane; or wherein the free 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the pigment is functionalized with a polyacrylate, polystyrene, polynaphthalene, or polydimethylsiloxane; or wherein the free polymer comprises polyisobutylene or copolymers including ethylene, propylene, or styrene monomers because using such materials for pigments and solvent is very well-known and widely used in the art in order to ensure proper function of film without having particle dissolved in solvent. The rationale would have been to use a known material, method or technique to achieve predictable results.
Claims 1, 14-15 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shiota (US 2016/0077363), provided in IDS, in view of Liang (US 2003/0179437).
Claim 1:	Shiota discloses (at least in Figs. 6A-6B and modified Fig. 10A) an optical element comprising: 

    PNG
    media_image5.png
    288
    489
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    331
    518
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    420
    585
    media_image7.png
    Greyscale

a first light-transmissive electrode layer 125
light transmission regions 120 having a thickness of at least 20 µm (par. [0078]), and comprising a plurality of elongated chambers (a plurality of spaces between 
a bistable electrophoretic fluid 140 comprising pigment particles 141 disposed in elongated chamber
a second light-transmissive electrode layer 250, wherein the first and second light-transmissive layers 125, 250 are disposed on either side of the light transmission regions 120
wherein the elongated chambers are arranged in rows and columns when the collimating layer is viewed from above
wherein the adjacent elongated chambers within the same row are separated by a gap of less than 30 µm (par. [0067]; Examiner notes: a gap between adjacent elongated chambers within the same row would be equal to a width of the light transmission region 120)
wherein first and second rows of elongated chambers include gaps between adjacent elongated chambers; wherein the gaps between adjacent elongated chambers in the first row are offset horizontally from the gaps between adjacent elongated chambers in the second row; wherein third row of elongated chambers include gaps between adjacent elongated chambers; wherein the gaps between adjacent elongated chambers in the second row are offset horizontally from the gaps between adjacent elongated chambers in the third row; and Lin et al.Serial No. 161523,470Amendment dated June 4, 2021Page 3wherein the gaps between adjacent elongated chambers in the first row are offset horizontally from the gaps between adjacent elongated chambers in the third row (modified Fig. 10A; Examiner notes: spaces between light transmission regions 120 considered as 
	Shiota does not explicitly disclose wherein the longer dimension (L) of the elongated chambers run along rows.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the longer dimension of the elongated chambers run along rows instead of having the longer dimension of the elongated chambers run along columns. The rationale would have been to use a known method or technique to achieve predictable results, such as to contain the bistable electrophoretic fluid comprising pigment particles in the switchable light-collimating film.
Shiota does not explicitly disclose the optical element is a switchable light-collimating film, and wherein the light transmission regions are a collimating layer.
However, Shiota discloses the optical element comprising all elements (such as a layer with transmission regions and spaces between, electrophoretic fluid comprising pigment particles formed in the spaces) with features of narrow viewing field mode (Fig. 6A) and wide viewing field mode (Fig. 6B). The optical element comprising the light 
Shiota further does not explicitly disclose a sealing layer that seals the bistable electrophoretic fluid within at least one of the plurality of elongated chambers by spanning the opening of the elongated chamber.
Liang discloses (Figs. 7e-7h) a sealing layer 76 that seals the bistable electrophoretic fluid within at least one of the plurality of chambers by spanning the opening of the chamber.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiota’s device with the teaching of Liang to have a sealing layer that seals the bistable electrophoretic fluid within at least one of the plurality of elongated chambers by spanning the opening of the elongated chamber.
Doing so would ensure the fluid does not come outside.
Claims 14-15: 
	Shiota does not explicitly disclose an optically clear adhesive layer, and a release layer adjacent to the optically clear adhesive layer. 
	However, these features are merely variations of the disclosure of Shiota considering that the transparent substrate 115 is fixed by gluing the top face of the light 
	Therefore, it does not patentably distinguish the invention.
Claim 18:	Shiota discloses (at least in Figs. 6A-6B, 21 and modified Fig. 10A) a display 1400 comprising:
a light source 1021
an optical element comprising: 
a first light-transmissive electrode layer 125
light transmission regions 120 having a thickness of at least 20 µm (par. [0078]), and comprising a plurality of elongated chambers (a plurality of spaces between 120 considered elongated chambers), each elongated chamber having an opening, and each elongated chamber having height, length (L), and width (W)
a bistable electrophoretic fluid 140 comprising pigment particles 141 disposed in elongated chamber
a second light-transmissive electrode layer 250, wherein the first and second light-transmissive layers 125, 250 are disposed on either side of the light transmission regions 120
an active matrix of thin film transistors (not shown)
a liquid crystal layer 1032
a color filter array 1033
wherein the elongated chambers are arranged in rows and columns when the collimating layer is viewed from above
wherein the adjacent elongated chambers within the same row are separated by a gap of less than 30 µm (par. [0067]; Examiner notes: a gap between adjacent elongated chambers within the same row would be equal to a width of the light transmission region 120)
wherein first and second rows of elongated chambers include gaps between adjacent elongated chambers; wherein the gaps between adjacent elongated chambers in the first row are offset horizontally from the gaps between adjacent elongated chambers in the second row; wherein third row of elongated chambers include gaps between adjacent elongated chambers; wherein the gaps between adjacent elongated chambers in the second row are offset horizontally from the gaps between adjacent elongated chambers in the third row; and Lin et al.Serial No. 161523,470Amendment dated June 4, 2021Page 3wherein the gaps between adjacent elongated chambers in the first row are offset horizontally from the gaps between adjacent elongated chambers in the third row (modified Fig. 10A; Examiner notes: spaces between light transmission regions 120 considered as elongated chambers; gaps between adjacent elongated chambers within the same row would be the light transmission regions 120 (or equal to the width of the light transmission regions 120). Modified Fig. 10A shows the gaps between adjacent elongated chambers in the first row are offset horizontally from the gaps between adjacent elongated chambers in the second row; the gaps between adjacent elongated chambers in the second row are offset horizontally from the gaps between adjacent elongated chambers in the third row; and Lin et al.Serial No. 161523,470Amendment dated June 4, 2021Page 3wherein the gaps 
	Shiota does not explicitly disclose wherein the longer dimension (L) of the elongated chambers run along rows.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the longer dimension of the elongated chambers run along rows instead of having the longer dimension of the elongated chambers run along columns. The rationale would have been to use a known method or technique to achieve predictable results, such as to contain the bistable electrophoretic fluid comprising pigment particles in the switchable light-collimating film.
Shiota does not explicitly disclose the optical element is a switchable light-collimating film, and wherein the light transmission regions are a collimating layer.
However, Shiota discloses the optical element comprising all elements (such as a layer with transmission regions and spaces between, electrophoretic fluid comprising pigment particles formed in the spaces) with features of narrow viewing field mode (Fig. 6A) and wide viewing field mode (Fig. 6B). The optical element comprising the light transmission regions of Shiota would have the same functions as the switchable light-collimating film comprising a collimating layer of the instant. Therefore, the optical element would be considered as a switchable light-collimating film, and the light transmission regions would be considered as a collimating layer.
Shiota further does not explicitly disclose a sealing layer that seals the bistable electrophoretic fluid within at least one of the plurality of elongated chambers by spanning the opening of the elongated chamber.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiota’s device with the teaching of Liang to have a sealing layer that seals the bistable electrophoretic fluid within at least one of the plurality of elongated chambers by spanning the opening of the elongated chamber.
Doing so would ensure the fluid does not come outside.
Claim 19:
a voltage source and a controller to provide a voltage impulse between the first and second light-transmissive electrode layers (par. [0168]: a voltage apply control module 145 which adjusts voltages applied to the conductive pattern 250 and the transparent conductive film 125)
Claim 20:
a prism film 1025a/1025b disposed between the light source 1021 and the switchable light-collimating film 1100 (Fig. 21; par. [0110])
Claim 21:
a diffusion layer 1024 between the prism film 1025a/1025b and the light source 1021 (Fig. 21)
Claim 22:
a touch screen layer (par. [0123])
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 14-22 have been considered but are moot in view of new ground(s) of rejection.
Applicant’s argument:	In the Remarks, filed 9/29/2021, Applicant argues both Daniel and Shiota do not disclose elements A, B, or C (page 8, past paragraph: regarding Daniel; and page 12, last paragraph: regarding Shiota).
Examiner’s answer:	Examiner respectfully disagrees.
Modified Fig. 4 of Daniel shows the gaps between adjacent elongated chambers in the first row are offset horizontally from the gaps between adjacent elongated chambers in the second row; the gaps between adjacent elongated chambers in the second row are offset horizontally from the gaps between adjacent elongated chambers in the third row; and Lin et al.Serial No. 161523,470Amendment dated June 4, 2021Page 3wherein the gaps between adjacent elongated chambers in the first row are offset horizontally from the gaps between adjacent elongated chambers in the third row. 

    PNG
    media_image2.png
    555
    589
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    452
    612
    media_image3.png
    Greyscale


Modified Fig. 10A of Shiota shows the gaps between adjacent elongated chambers in the first row are offset horizontally from the gaps between adjacent elongated chambers in the second row; the gaps between adjacent elongated chambers in the second row are offset horizontally from the gaps between adjacent elongated chambers in the third row; and Lin et al.Serial No. 161523,470Amendment dated June 4, 2021Page 3wherein the gaps between adjacent elongated chambers in the first row are offset horizontally from the gaps between adjacent elongated chambers in the third row.

    PNG
    media_image7.png
    420
    585
    media_image7.png
    Greyscale

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871         

-- October 23, 2021